Title: To James Madison from James Monroe, 14 August 1816
From: Monroe, James
To: Madison, James



Dear Sir
Washington Augt. 14. 1816

I have yours of the 12.  Mr Rush and I shall set out for your house on friday eveng, with intention to get as far as Fairfx ct. H. that night.  We shall move slowly, so that we may not arrive, before monday or tuesday.
The letter to the dey of Algiers, will, as you will find, by the translation of his, sent to you, yesterday, require much attention.  The state of things there, and in Engld., and indeed Europe generally, is favorable, to the policy wh: has been already adopted, and which will be announcd by Com: Chauncey on his arrival at Algiers.  Your letter confirming it, will place the conduct of the British ministry, in a light before the nation, which will be felt by it.
I have only time to conclude, to avail myself of the mail for what I have said.  With affectionate respect

Jas Monroe

